UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4289
ARTIE MURPHY,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-01-388)

                      Submitted: January 7, 2003

                      Decided: January 30, 2003

    Before MICHAEL, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Gregory S. Forman, Charleston, South Carolina, for Appellant. Miller
Williams Shealy, Jr., OFFICE OF THE UNITED STATES ATTOR-
NEY, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MURPHY
                              OPINION

PER CURIAM:

   Artie Murphy appeals from his conviction and 120 month sentence
pursuant to a guilty plea to conspiracy to possess with the intent to
distribute and to distribute more than 100 grams of heroin in violation
of 21 U.S.C. §§ 841(a)(1), 846 (2000).

   Murphy’s counsel has filed a brief pursuant to Anders v. Califor-
nia, 386 U.S. 738 (1967), in which he raises the issues of the ade-
quacy of the Fed. R. Crim. P. 11 hearing, whether the Sentencing
Guidelines were properly applied, and whether Murphy’s trial counsel
provided effective assistance.

   This Court generally reviews the adequacy of a guilty plea de novo,
but in the Rule 11 context, violations are evaluated for harmless error.
United States v. Damon, 191 F.3d 561, 564 n.2 (4th Cir. 1999). Any
variance from the Rule 11 requirements that does not affect the sub-
stantial rights of the defendant is disregarded. See Fed. R. Crim. P.
11(h); United States v. DeFusco, 949 F.2d 114, 117 (4th Cir. 1991).
We conclude the district court complied with the requirements of
Rule 11 when it accepted Murphy’s guilty plea.

   The district court attributed 211.02 grams of heroin to Murphy
without his objection at sentencing. An offense level of 26 is set for
quantities of heroin between 100 and 400 grams. USSG
§ 2D1.1(c)(7). Because Murphy stipulated to at least 100 grams of
heroin in his plea agreement, the court correctly determined the pre-
cise drug quantity attributed to him did not affect his sentence. There-
fore, the district court did not clearly err in attributing 211.02 grams
of heroin to Murphy. See United States v. Randall, 171 F.3d 195, 210
(4th Cir. 1999); United States v. Lipford, 203 F.3d 259, 272 (4th Cir.
2000).

   As the record on appeal does not conclusively show that defense
counsel’s performance fell below a reasonable standard, we decline
to review Murphy’s claim of ineffective assistance of counsel on
direct appeal. See United States v. Richardson, 195 F.3d 192, 198 (4th
Cir. 1999).
                       UNITED STATES v. MURPHY                         3
   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Murphy’s conviction and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED